                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                     :          Case No. 1:21cr85
                                              :          Judge Susan J. Dlott
        Plaintiff,                            :
                                              :          ORDER
                v.                            :
                                              :
Tres Genco                                    :
                                              :
        Defendant.                            :
                                              :
                                              :


        The defendant has entered a plea of not guilty in this case. To eliminate unnecessary

motions and delays, the Court hereby establishes the following schedule with which the parties

must comply.

   I.       TRIAL DATE

   •    Trial will begin on September 27, 2021 at 9:30 a.m.

   •    The Final Pretrial Conference is scheduled for September 8, 2021 at 11:00 a.m. Trial

        counsel and defendant must appear in person at this conference.

   I.       DISCOVERY

   •    Upon request, discovery must be provided to Counsel pursuant to Federal Rule of

        Criminal Procedure 16 within 14 days of this Order.

   •    If at any time after Defendant’s initial request, any party fails to comply with Rule 16,

        such failure shall be brought to the attention of the Court by specific motion to compel

        discovery. Motion to compel shall be filed within one week from the date of a party’s

        denial of the request.



                                                  1
   I.      MOTIONS, INCLUDING MOTIONS FOR CONTINUANCE

   •    All motions of any kind by the government or the defendant must be filed within 30 days

        of the date of this Order. All briefs opposing a motion shall be filed no later than 7

        days of the date the motion was filed. Reply briefs will not be filed. The moving party

        must state in the heading of the motion whether an evidentiary hearing is requested. If

        requested, the party requesting the hearing must provide reasons supporting this request

        in the motion or response.

   •    Any motion for continuance must be made in writing at least 5 days before the

        scheduled Final Pretrial Conference, shall set forth those factors listed in 18 U.S.C. §

        3161(h) which the movant contends support the motion.

   •    More than one motion for continuance—except in extraordinary cases—will not be

        viewed favorably and will necessitate a hearing before the Court.

   I.      PLEA NEGOTIATIONS AND PLEA AGREEMENT

        Plea negotiations between the parties’ counsel shall be commenced as soon as

practicable. The parties shall notify the Court promptly if a plea agreement is reached, and a

change of plea hearing will be scheduled.

IT IS SO ORDERED.

        Dated: July 26, 2021                 S/Susan J. Dlott______________
                                             Judge Susan J. Dlott
                                             United States District Court




                                                2
